Citation Nr: 0517844	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post avulsion fracture of the right 
ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right epicondylitis.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which granted the veteran's 
claims for service connection for status post avulsion 
fracture of the right ankle and right epicondylitis; each 
disability was assigned a noncompensable disability rating.  
The RO also denied entitlement to service connection for a 
back condition in the January 2003 decision.  

Procedural history

The veteran served on active duty from December 1980 to 
September 2001.

In April 2002, the veteran filed claims for entitlement to 
service connection for a back condition, hypertension, a 
right ankle condition, a left knee condition, a right elbow 
condition, a stomach condition, and a hernia.  In the above-
mentioned January 2003 rating decision the RO granted service 
connection for hypertension an assigned a 10 percent rating.  
Service connection was also granted for status post avulsion 
fracture of the right ankle and right epicondylitis; the 
latter two disabilities were assigned noncompensable (zero 
percent) disability ratings.  All other claims for 
entitlement to service connection were denied.  

The veteran indicated in his notice of disagreement that he 
wished to only appeal the ratings assigned his service-
connected disabilities.  However, in a July 2003 statement, 
the veteran wrote: "I don't know why my back problem was not 
listed as a disability."  The RO liberally construed the 
veteran's July 2003 correspondence to be a notice of 
disagreement with the denial of entitlement to service 
connection for a back condition, and included this issue in 
the veteran's February 2004 statement of the case (SOC).  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant] see 
also 38 C.F.R. § 3.1(p) (2004).  

In his substantive appeal (VA Form 9) dated in January 2004, 
the veteran indicated that he only wished appeal the rating 
assigned for his service-connected right ankle disability, 
the rating for service-connected right epicondylitis, and 
entitlement to service connection for a back disability.  
Therefore, the issue of entitlement to an increased 
disability rating for service-connected hypertension is no 
longer before the Board on appeal.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

The veteran testified before a decision review officer (DRO) 
at a personal hearing held at the RO in April 2004.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder and has been reviewed by the Board.  

In a June 2004 rating decision, the RO increased the rating 
assigned veteran's service-connected status post avulsion 
fracture of the right ankle to 10 percent disabling under 
Diagnostic Code 5271.  The rating decision specifically 
noted: "This action represents a partial grant of benefits 
sought on appeal.  A Supplemental Statement of the Case on 
this partial grant is being issued.  If you would like to 
withdraw your notice of disagreement at this time, please let 
us know as soon as possible."  The veteran did not withdraw 
his notice of disagreement (NOD), and in a subsequent 
correspondence to the RO in August 2004 to veteran's 
representative indicated that the veteran had no further 
argument on his claims.  Therefore, the increased rating 
claim for service-connected status-post avulsion fracture of 
the right ankle with minimal loss of range of motion is still 
in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].


FINDINGS OF FACT

1.  The veteran's status-post avulsion fracture of the right 
ankle is manifested by minimal loss of range of motion, 
tenderness, and complaints of pain and stiffness.

2.  The veteran's right epicondylitis is manifested by 
tenderness and complaints of pain.

3.  Competent medical evidence does not support a finding 
that a back disability currently exists.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
status-post avulsion fracture of the right ankle with minimal 
loss of range of motion are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5271 
(2004).

2.  The criteria for a compensable disability rating for 
right epicondylitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71, 4.71a, Diagnostic Code 5206 
(2004).

3.  A back disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right ankle disability should 
be rated higher than its currently assigned 10 percent rating 
and that his right elbow disability should also be assigned a 
higher rating.  He is also seeking entitlement to service 
connection for a back condition.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issues and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 SOC and the June 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
September 2002 and June 2003 which were specifically intended 
to address the requirements of the VCAA.  The September 2002 
letter detailed that the RO had received the veteran's 
service medical records and records from the VA medical 
center (VAMC) in Fayetteville, Arkansas.  

In April 2002, the veteran filed a claim of entitlement to 
service connection for right ankle disability and a right 
elbow disability.  He was provided VCAA notice regarding this 
claim by means of the September 2002 VCAA letter.  In a 
January 2003 rating decision, the RO granted service 
connection for a right ankle disability a right elbow 
disability; both were assigned noncompensable disability 
ratings.  

The September 2002 letter emphasized the requirements needed 
to satisfy a claim for service connection, which is not 
pertinent to the veteran's current increased rating claims.  
This was because service connection had not yet been granted 
and disability ratings had not been assigned.  In any event, 
VA's General Counsel has held the notice provisions of VCAA 
do not apply if, in response to a decision on a claim for 
which VA has already provided the VCAA notice, the claimant 
files a NOD that raises a new issue.  See VAOPGCPREC 8-2003 
(December 22, 2003).  
In accordance with VAOPGCPREC 8-2003, the notice provisions 
of VCAA are not applicable as to the increased rating claims.  
That is, because the veteran was provided with adequate VCAA 
notice in September 2002 in regards to his initial service 
connection claims, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claims for 
an increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].

In any event, the letter sent to the veteran in June 2003 to 
update him on the status of his appeal provided the 
evidentiary requirements for an increased rating claim.  It 
stated: "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The September 
2002 letter stated: "we will get any VA medical records or 
other medical treatment records you tell us about."  The 
letter also indicated that VA would make reasonable efforts 
to "try to help you get such things as medical records, 
employment records, or records from other Federal agencies."  

The June 2003 letter emphasized that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records form the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  Both letters 
also indicated that VA would assist the veteran by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on his claims.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2003 letter stated that VA would make reasonable 
efforts to get "relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  The September 2002 letter instructed the 
veteran to "Complete, sign and return the enclosed VA Form 
21-4142, Authorization for Release of Information.  Use a 
separate form for each non-VA doctor or hospital where you 
were treated.  We do not need release forms to obtain records 
of treatment provided by the VA."  Additionally, the 
September 2002 letter emphasized that the veteran "must give 
us enough information about these records so that we can 
request them from the person or agency who has them."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2002 VCAA requested: "If 
you have additional medical evidence showing treatment from 
the time you got out of the service through to your current 
treatment for back condition . . . . right ankle condition . 
. . . [and your] right elbow condition . . . . please send 
the following: the name of the person, agency, or company who 
has relevant records; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which your were treated, in the case of 
medical records . . . . You can also get these records 
yourself and send them to us" (emphasis in original).  The 
June 2003 letter, which only discussed the veteran's 
increased rating claims, stated that the RO needed "medical 
evidence showing current treatment to support your claim for 
an increased evaluation . . . . Please send what we need."  

The Board believes that these requests comply with the 
requirements of 38 C.F.R. § 3.159(b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the September 2002 and June 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claims, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though both letters requested a response within 30 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one year period 
has since elapsed.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in January 2003, prior to the 
expiration of the one-year period following the September 
2002 notification letter, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) [to be codified at 38 U.S.C. §  ____], made effective 
from November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.   In any event, one year has elapsed 
since the September 2002 and June 2003 VCAA letters.

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
treatment records.  The veteran was provided VA medical 
examinations in December 2002 and June 2004, the results of 
which will be referred to below.  The reports of the medical 
examinations reflect that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
physical examinations and rendered appropriate diagnoses and 
opinions.  
	
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted at the St. Louis RO in 
April 2004.  The veteran has not indicated any additional 
evidence that is pertinent to his claims.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.





	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability rating for 
service-connected status post avulsion fracture of the right 
ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right epicondylitis.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Specific rating criteria

The veteran's service-connected status post avulsion fracture 
of the right ankle with minimal loss of range of motion is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Code 5271 
(2004) [ankle, limited motion of].  The lateral epicondylitis 
of the right elbow is currently rated by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2004) [forearm, limitation of 
flexion of].  See 38 C.F.R. § 4.20 (2004) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

(i.)  Diagnostic Code 5271

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).

Normal range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2004).

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.   

The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.

(ii.)  Diagnostic Code 5206

The Board initially notes that it is undisputed that the 
veteran's right hand is his major or dominant hand.  See 38 
C.F.R. § 4.69 (2004) [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one hand is to be considered major].

Under Diagnostic Code 5206, limitation of flexion of the 
major forearm is rated 0 percent disabling when limited to 
110 degrees, 10 percent disabling when limited to 100 
degrees, 20 percent disabling when limited to 90 degrees, 30 
percent disabling when limited to 70 degrees, 40 percent 
disabling when limited to 55 degrees and 50 percent disabling 
when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5206 
(2004).

Normal range of motion for the elbow is defined as follows: 
flexion to 145 degrees, extension to 0 degrees, forearm 
pronation to 80 degrees and forearm supination to 85 degrees.  
See 38 C.F.R. § 4.71, Plate I (2004).

The remaining diagnostic codes pertaining to the elbow 
involve limitation of extension of the forearm, ankylosis of 
the elbow, impairment of the flail joint, impairment of and 
nonunion of the radius and ulna and impairment of supination 
and pronation, none of which is present in this case.

Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

For the sake of brevity, the veteran's increased rating 
claims will be presented in a combined factual background.

As noted above, the veteran served on active duty from 
December 1980 to September 2001.  Service medical records 
indicate that the veteran sprained his right ankle during a 
racquetball game in March 1989.  The veteran complained of 
right elbow pain in October 1999 and January 2000.

The veteran filed a claim for service connection in April 
2002.  He presented for a VA joints examination in December 
2002, complaining of limitation of motion, stiffness and 
soreness after exercise in the right ankle and right elbow 
pain.  He stated he had flare-ups about one to two times per 
month for one day for the right ankle, precipitated by 
increased walking and alleviated by whirlpool baths.  He 
complained of daily flare-ups of the right elbow for about an 
hour.  He stated he did not take any medication for his ankle 
and did not miss any work due to his right ankle or right 
elbow.  He indicated no further treatment for his ankle since 
service, but that he was being treated at the Mount Vernon VA 
for his right elbow with naproxen.  

Physical examination of the elbow revealed no abnormalities 
of the right ankle or right elbow.  Range of motion testing 
revealed a loss of five degrees dorsiflexion (or dorsiflexion 
to 15 degrees) and 45 degrees of plantar flexion in the right 
ankle, and he could pronate the right ankle 80 degrees 
without pain.  He had tenderness over the lateral epicondyle 
with palpation.  Calcaneal side-to-side or anterior posterior 
drawer was indicated, but strength was 5/5.  The veteran had 
45 degrees of flexion and extension to 0 degrees in the right 
elbow.  Strength in the right elbow was 5/5.  X-rays were 
negative for any findings in regards to the right ankle or 
the right elbow.  The examiner diagnosed the veteran with 
status post fracture of the right ankle, fully healed with no 
residual complications and medial epicondylitis.

In a January 2003 rating decision, the RO granted the veteran 
service connection for status post avulsion fracture of the 
right ankle and lateral epicondylitis; each were assigned 
noncompensable disability ratings, effective October 1, 2001.  

The veteran presented for a hearing before a DRO in April 
2004, where he testified that his right ankle hurt with 
flexion and extension.  He stated that he was unable to 
engage in sports, and was no longer able to go on walks for 
recreation.  The veteran testified that he has to sit down 
and stretch his ankle after working for a while.  In regards 
to his right elbow, the veteran testified that he has 
continual minimal pain in the area aggravated with use, 
especially with gripping things in his right hand.  He 
indicated no loss of strength in his right arm, but stated he 
did have a loss of strength in his right hand grip.  

During a second VA joints examination completed in June 2004, 
the veteran complained of stiffness and pain in the right 
ankle treated successfully with naproxen.  He stated he had 
flare-ups approximately twice per week precipitated with 
overuse and relieved with rest.  He indicated that he could 
walk about one-half of a mile with no problem.  The veteran 
denied use of a crutch or brace.  As for his right elbow, the 
veteran indicated he had gripping problems, decreased hand 
strength and numbness with repetitive use.  He indicated no 
treatment other than naproxen.  He stated he had flare-ups 
about twice per week, precipitated by use and alleviated with 
rest.  There was no indication of dislocation or recurrence 
of inflammatory arthritis.  The veteran stated he missed no 
work due to either the right ankle or right elbow.  

Physical examination of the right ankle and right elbow 
revealed no obvious abnormalities or deformities.  There was 
some mild tenderness over the deltoid ligament and posterior 
tibial fibular ligament of the right ankle, and there was no 
significant tenderness with the right elbow.  Range of motion 
testing in the right ankle revealed 0 degrees dorsiflexion 
and 45 degrees plantar flexion with no pain. 

 Range of motion testing in the right elbow was 145 degrees 
flexion, 0 degrees extension, 85 degrees supination and 80 
degrees pronation, all without pain.  Strength was 5/5 in the 
right ankle and right elbow.  Additionally, he was able to 
walk forwards and backwards without any altered gait.  
Anterior/posterior glide and side-to-side was negative in 
regards to the right ankle.  Grip strength in the right hand 
was mildly decreased, and there was a positive Phalen' s 
sign.  X-rays were normal.  The assessment was status-post 
ankle fracture with no significant degenerative joint 
disorder; and epicondylitis, fairly resolved with some carpal 
tunnel syndrome in the right wrist from overuse.  The 
examiner opined that the veteran's weakness and fatigue in 
the right hand with repetitive use was the major functional 
impact secondary to carpal tunnel syndrome.

As noted above, in a June 2004 rating decision, the RO 
increased the veteran's service-connected status post 
avulsion fracture of the right ankle to 10 percent disabling 
under Diagnostic Code 5271.  

Analysis

The right ankle claim

The veteran seeks an increased disability rating for his 
service-connected right ankle disability, which is currently 
rated 10 percent disabling under Diagnostic Code 5271.   He 
currently complains of pain and stiffness, causing difficulty 
in ambulation and affecting his ability to work.  See the 
veteran's substantive appeal (VA Form 9) dated in January 
2004, as well as his hearing testimony.

Assignment of diagnostic code

The veteran's service-connected status-post avulsion fracture 
of the right ankle with minimal loss of range of motion is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 [ankle, limitation of motion of] (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes pertaining to the ankle and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Diagnostic Code 5271 is the most 
appropriate diagnostic code by which to evaluate his right 
ankle disability.  There is no objective evidence of 
arthritis in the right ankle joint, ankylosis or malunion of 
the os calcis or astragalus.  Moreover, neither the veteran 
or his representative has not suggested that a different 
diagnostic code be employed.  Therefore, the Board finds that 
since the veteran has compensable limitation of motion in the 
right ankle, he shall be rated under Diagnostic Code 5271.

Schedular rating

The veteran's service-connected disability is currently rated 
as 10 percent disabling, which as discussed above is 
congruent with moderate ankle disability.  
 
A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms 
consistent with marked limitation of motion, which would 
warrant a higher disability rating under Diagnostic Code 
5271.  
The December 2002 VA examination report shows a loss of five 
degrees of dorsiflexion [i.e. 15 degrees versus the normal 20 
degrees, see 38 C.F.R. § 4.71]; dorsiflexion during the most 
recent VA examination was normal.  There has been identified 
no loss of plantar flexion.  

The medical evidence thus demonstrates some loss of range of 
motion in the veteran's right ankle; however, these results 
do not correlate with a "marked" loss of rage of motion.  
Specifically, the December 2002 VA examiner noted the 
veteran's right ankle range demonstrated a "minimal" loss 
of range of motion in the right ankle.  In June 2004, the 
same VA examiner did not indicate that any loss of range of 
motion was substantial or markedly interfered with the 
veteran's daily activities or his ability to work.  

Furthermore, and significantly, the examiner made no 
indication of signs of abnormal weight bearing, the use of 
assistive devices (such as crutches or a brace) for 
ambulation, or limited function of standing or walking in the 
June 2004 examination.  No alteration of gait was noted.  The 
board observes that a review of the evidence of record does 
not disclose any indication of such manifestations of 
"marked" limitation of ankle motion.  

In short, manifestations of the veteran's service-connected 
ankle disability are not "noticeable; obvious; appreciable; 
distinct; conspicuous."  The manifestations of the service-
connected ankle disability, which appear to encompass 
subjective complaints of pain on walking long distances or 
standing for extended periods of time, cannot be 
characterized as "marked." 

The lack of any evidence of right ankle treatment since the 
veteran injured his right ankle in March 1989 is further 
evidence of the lack of any increased disability.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].

Accordingly, the Board believes that symptoms associated with 
the veteran's service-connected right ankle disability are no 
more than "moderate."  Although Board does not doubt that 
the veteran may experience pain and discomfort due to his 
service-connected right ankle disability, such symptomatology 
is contemplated in the currently assigned 10 percent rating 
for moderate limitation of motion.  Therefore, no basis 
exists for the assignment of a schedular rating in excess of 
the currently assigned 10 percent for the veteran's status 
post avulsion fracture of the right ankle.  

The right elbow claim

The veteran seeks an increased disability rating for his 
service-connected right elbow disability, which is currently 
rated as noncompensably disabling.  
He currently complains of near-constant pain and loss of 
strength in the right hand.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which, in addition to his impotence, demonstrates that the 
veteran has medical evidence of carpal tunnel syndrome (CTS) 
in the right wrist.  

In this case, the Board finds that medical evidence of record 
makes it clear that the veteran's CTS is not part of his 
service-connected epicondylitis.  Specifically, the CTS is 
located in the area of the veteran's wrist, not his right 
elbow.  No connection between the two has been made 
clinically.  Moreover, the medical evidence, which is 
discussed above, adequately distinguishes between the 
symptomatology associated with the veteran's epicondylitis 
and the CTS.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  

In this case, the June 2004 VA medical examiner clearly 
distinguished between the service-connected epicondylitis and 
the carpal tunnel syndrome, both in the body of the report 
and in the diagnosis section of the report.  Therefore, the 
Board will not include CTS complaints, such as decreased hand 
strength, as part of its consideration of the service-
connected epicondylitis.  

In this connection, the Board observes that the veteran 
himself may believe that all of his right upper extremity 
complaints are due to the service-connected epicondylitis.  
However, it is well established that lay persons, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Assignment of diagnostic code

The veteran's service-connected lateral epicondylitis is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2004).  

The Board has considered the potential application of other 
diagnostic codes pertaining to the elbow and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Diagnostic Code 5206 is the most 
appropriate diagnostic code by which to evaluate his right 
elbow disability.  There is no objective evidence of 
arthritis in the right elbow joint, ankylosis of the elbow, 
loss of extension of the forearm, nonunion or impairment of 
the ulna and radius, or supination or pronation.  Moreover, 
neither the veteran or his representative has suggested that 
a different diagnostic code be employed.  Therefore, the 
Board finds the veteran shall continue to be rated by analogy 
to Diagnostic Code 5206.

Schedular rating

The veteran's service-connected right elbow disability is 
currently rated noncompensably disabling.  
 
A careful review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms which 
would warrant a compensable disability rating under 
Diagnostic Code 5206, which as discussed above is based on 
limitation of motion of the upper extremity.  The medical 
evidence indicates that aside from the veteran's subjective 
complaints, there is little or no evidence that 
manifestations of this disability currently exist.  The only 
objective clinical finding in regards to the right elbow is 
some tenderness.  There has been no identified loss of 
flexion.  Indeed, the June 2004 VA examiner stated that the 
veteran's epicondylitis "is fairly [re]solved".    

The Board is aware of the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  However, according to the 
medical evidence the manifestations of the epicondylitis are 
minimal.  As noted above, to the extent that the veteran may 
believe that his right upper extremity symptoms are due to 
the service-connected epicondylitis rather than the non 
service-connected CTS, he is not competent to so distinguish 
between the two. 

Therefore, no basis exists for the assignment of a 
compensable disability rating for the veteran's lateral 
epicondylitis.  

Both claims

DeLuca considerations

In evaluating the veteran's increased rating claims, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2004).  See DeLuca, supra.  

The veteran has complained of right ankle and right elbow 
pain; however, none has been demonstrated on physical 
examination.  In fact, the examiner specifically noted in 
June 2004 that "he does not have any pain on physical 
examination with range of motion."  Therefore, there is no 
evidence that such symptomatology warrants the assignment of 
additional disability.  

Moreover, even considering the veteran's subjective 
complaints of pain, the examiner did not state that the 
veteran's range of motion was further affected by such.  
Therefore, pain is already accounted for in the veteran's 
moderate loss of range of motion in the right ankle and full 
range of motion in the right elbow, and no further disability 
is warranted under DeLuca.

Nor is there support in the objective medical evidence for an 
increased rating based on evidence of functional loss due to 
loss of motion, fatigability, weakness, incoordination and 
the like.  As indicated above in regards to the right ankle 
claim, there were no signs of abnormal weight bearing, the 
use of assistive devices for ambulation or limited function 
of standing or walking or alteration of gait.  

Thus, despite the arguments of the veteran's representative 
at the April 2004 hearing, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. 
§ § 4.40 and 4.45. 

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right ankle and right elbow disabilities have not changed 
appreciably since the veteran filed his claim.  There appears 
to have been no findings and no evidence which would allow 
for the assignment of an increased disability rating at any 
time during the period of time here under consideration.
Indeed, as discussed above, there veteran does not appear to 
have sought medical treatment for either disability since 
retiring from military service.

  Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the right ankle 
disability and a noncompensable disability was properly 
assigned for the right elbow disability for the entire period 
from the date of service connection, October 1, 2001.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected ankle and 
elbow disabilities result in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected disability 
warrants a higher rating.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In the event the veteran believes consideration of 
extraschedular ratings for his ankle and elbow disabilities 
is in order because it presents an exceptional or unusual 
disability picture, he is free to raise this with the RO.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased ratings claims.  Therefore, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefits sought 
on appeal are accordingly denied.
3.  Entitlement to service connection for a back condition.

Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Factual background

Service medical records pertaining to the veteran's period of 
active service show the veteran making numerous complaints of 
lower back pain beginning in November 1998.  He was placed on 
a limited physical profile for such in November 1998 and 
March 1999.  In a report of medical history prior to 
separation in April 2001, the veteran indicated recurrent 
back pain.  Clinical evaluation of the back at that time was 
normal.

The veteran presented for a VA spine examination in December 
2002 complaining of soreness and stiffness in the back.  He 
indicated that he did not take any medication for back 
problems and had not sought treatment for his back since 
being evaluated for separation from service in April 2001.  
Physical examination revealed no abnormalities or tenderness 
with palpation over the paraspinous muscles or the lumbar 
spinous processes.  There was some mild tenderness of the 
sacro-iliac joint on the right.  X-rays of the spine were 
normal.  The diagnosis was "normal back exam." 

Analysis

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving the back.  While the 
veteran made complaints of back pain in service and during 
the December 2002 VA examination, such notations do not 
constitute diagnoses of a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) [symptoms alone, 
without a finding of an underlying disorder, cannot be 
service-connected].  

There is no competent medical evidence to the contrary.  In 
particular, it does not appears that the veteran has sought 
medical treatment for his back since leaving military 
service.  

The veteran's representative indicated that the veteran had a 
back strain.  See the veteran's hearing transcript at 23.  
However, there is no indication that he has the medical 
training necessary to render such an opinion.  To the extent 
that the veteran or his representative is claiming that the 
veteran currently has a back disability, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1) (2004).  

The Board does not necessarily doubt that the veteran may 
experience back pain at times.  However, this does not amount 
to a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of any diagnosed disability 
regarding the back, service connection may not be granted.  
Hickson element (1) has not been met, and the veteran's 
claims fail on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, the Board will separately address the 
matters of in-service disease and in-service injury.
With respect to in-service disease, the veteran does not 
contend that arthritis or other disease of the spine was 
present in service or within one year following separation 
from service, and the evidence of record does not support 
such a conclusion.  With respect to in-service injury, there 
is no evidence that a back injury occurred in service.  In 
fact, the veteran specifically denied injury to his back 
during the December 2002 VA examination.  Although the 
veteran complained of back pain during service, no diagnosis 
was rendered.  Hickson element (2) has therefore not been 
satisfied.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  It is clear that in the 
absence of a current diagnosis of a disability in the back 
and an in-service back disease or injury, a medical nexus 
opinion would be an impossibility.  Cf. Charles v. Principi, 
16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed back disability and his 
military service, his statements are not probative of a nexus 
between the condition and military service.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a back disability.  Therefore, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for status-post 
avulsion fracture of the right ankle with minimal loss of 
range of motion is denied.

Entitlement to an increased disability rating for right 
epicondylitis is denied.

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


